— Appeal by defendant from a judgment of the County Court, Suffolk County (Harris, J.), rendered November 5, 1982, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant did not raise his objections as to the adequacy of the plea allocution in the court of first instance. Thus, he failed to preserve his claims of error of law for appellate review (see People v Pellegrino, 60 NY2d 636; People v Pascale, 48 NY2d 997; People v Santiago, 100 AD2d 857; People v McKenzie, 88 AD2d 646). In any event, the absence of a complete factual recitation of the underlying facts does not require automatic reversal of the convictions as it appears from the record that the plea was entered both knowingly and voluntarily, and with competent assistance of counsel. Gibbons, J. P., O’Connor, Niehoff and Lawrence, JJ., concur.